Response to Arguments/Amendment
This office action in response to the Applicant’s arguments received on 4/29/2021. The Applicant’s arguments are fully considered however they are not persuasive with respect to art rejection and claim interpretation under 112 (f).  See the remarks section below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a first tracking module configured to", a second tracking module configured to", "a determining module configured to", and "a supplementing module configured to" in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
A review of the specification shows “the features and functions of two or more modules or units described above can be embodied in one module or unit. On the contrary, the features and functions of one of the modules or units described above can be further divided into multiple modules or units.” Additionally “the various modules in FIG. 15 can be implemented in software, hardware, or a combination thereof”.

112(b) for examination purposes a predetermined number of visual dictionaries is not considered
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104966307A, hereinafter referred to as LIANG.

Regarding claim 1, Liang teaches an image processing method, comprising: 
when a current frame contains a target picture, taking the current frame as a reference frame for tracking and taking a set of matching points in the current frame which match the target picture as an initial set of tracking points to perform tracking of the target picture; 

continuing to obtain a next frame and determining a set of tracking points of the next frame based on the initial set of tracking points;  See lines 23- 28 on page 2 of the specification.“(6.1) Take the feature points of the target tracking image as the starting point for tracking, the grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image. Pyramid optical flow algorithm is used for tracking to obtain the grayscale image of the new image. The corresponding tracking point in (6.2) Use the aforementioned tracking point as the tracking starting point. The grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image, again using the pyramid optical flow algorithm to track the tracking end point” The current frame is seen as grayscale image of the target tracking image and the grayscale image of the new image is seen as the next frame. The target tracking image is equivalent to the target picture. The initial set of tracking points is viewed as feature points of the target tracking image in Liang.


determining whether a number of tracking points in the set of tracking points is less than a first preset threshold; 
and when the number of tracking points in the set of tracking points is less than the first preset threshold, determining supplementary tracking points and adding the supplementary tracking points to the set of tracking points.  
 See page 2 of the specification, specifically lines 34-35 “Further, in step (8), if the number of new image feature points is less than the maximum number of tracking points, then supplement the tracking points” Further step (8) highlights the method of adding the supplementary tracking points. The “maximum number of tracking points” of Liang can be seen as a first threshold. 


Regarding claim 2, Liang teaches the image processing method according to claim 1, 
wherein determining the supplementary tracking points and adding the supplementary tracking points to the set of tracking points comprises: 
“Further, in step (8), if the number of new image feature points is less than the maximum number of tracking points, then supplement the tracking points” Further step (8) highlights the method of adding the supplementary tracking points. 

 extracting the supplementary tracking points in the next frame; 
See lines 19-21 of page 2 of the specification“(5.3) Extract the new image feature points Points_detect and the target image feature points Points_target that match the feature code F_detect of the new image with the feature code F_target of the target image, and calculate the mapping matrix H_DETECT FROM Points_target to Points_detect, where H_detect is a 3x3 matrix, and Points_detect and Points_target are a collection of points”. The feature points of Liang are tracking points.

determining the supplementary tracking points inside a polygon corresponding to the target picture; See lines 56 on page 3 of the specification to 14 on page 4 of the specification. “The principle of supplementing tracking points is to distribute the supplementary points as far as possible around A_cur, B_cur, C_cur, and D_cur and inside the quadrilateral formed by them“
a) Let the quadrilateral formed by A_cur, B_cur, C_cur, and D_cur be ABCD, the number of points that need to be added:
Adding_point_num=max_tracking_num-num(Points_cur),
The number of points added near the four vertices of ABCD is:
R(x)=Adding_point_num*Weight(x)/(ΣWeight(x)),Weight(x)=distance(x,P_center),
Where x represents points A, B, C, and D respectively; P_center is the center of gravity of all points in Points_cur.
b) Let PA_new be the supplementary point near point A, then PA_new = k1 *[image] + k2*image
The range of k1 and k2 is (0, 0.4). Randomly select the values of k1 and k2 within this range to generate new supplementary points until the number of supplementary points reaches R (A),
The same is true for the complementary points near points B, C, and D.
All supplementary tracking points form the set Points_new.
(9）Update target tracking image data: update the new image as the target tracking image, update the quad vertices of the new image as the target tracking image quad vertices, update the collection of the new image tracking point and the supplementary tracking point as the target tracking point, in this embodiment update A_pre= A_cur, B_pre=B_cur, C_pre= C_cur, D_pre=D_cur, I_pre=I_cur; update Points_pre=Points_cur∪Points_new.
（10）Synthesize the image, read the target tracking image data V_draw and use Opengl to draw it into the quadrilateral in the new image V to obtain the final composite image V_FINAL, and display it on the screen.”


determining positions of a plurality of vertices of the target picture in the next frame; 
determining a polygon surrounded by the plurality of vertices;  
See lines 22-24 on page 3 of the specification: “(5.4) Multiply the mapping matrix H_detect by the homogeneous  (0, 0, 1) T, (l_width-1, l_height-1, 1 of the four vertices in the quadrilateral of the target image ) T, (0,0, l_height-1,1) T, and normalize the result to obtain the corresponding coordinates P_LT, P_RT, P_RB, P_LB, in the new image l_cur, that is, the four vertices of quadrilateral ABCD.” The quadrilateral is a polygon, and the surrounding vertices are ABCD. 

and determining the supplementary tracking points inside the polygon surrounded by the plurality of vertices and adding the supplementary tracking points to the set of tracking points.  See lines 50 to 53 on page 3 of the specification “(8) Added tracking points. 
If num(Points_cur)<max_tracking_num, perform additional tracking points, otherwise continue:
The principle of supplementing tracking points is to distribute the supplementary points as far as possible around A_cur, B_cur, C_cur, and D_cur and inside the quadrilateral formed by them.”


Regarding claim 3, Liang teaches the image processing method according to claim 2, wherein determining the positions of the plurality of vertices of the target picture in the next frame comprises: 
determining positions of four vertices of the target picture in the next frame; 
and determining a polygon surrounded by the plurality of vertices comprises, taking the upper left corner of the next frame as an origin, the lateral direction of the next frame as an x- axis, and a longitudinal direction of the next frame as a y-axis: 
determining two vertices with a smallest ordinate values among the four vertices; 

 determining the two vertices with a largest ordinate values among the four vertices; and determining the vertex with the smaller abscissa value among the two vertices having the largest ordinate values as a third vertex, and the vertex with the larger abscissa value among the two vertices having the largest ordinate values as a fourth vertex; and determining a quadrilateral surrounded by the first vertex, the second vertex, the third vertex, and the fourth vertex.  See lines 22-24 on page 3 of the specification: “(5.4) Multiply the mapping matrix H_detect by the homogeneous  (0, 0, 1) T, (l_width-1, l_height-1, 1 of the four vertices in the quadrilateral of the target image ) T, (0,0, l_height-1,1) T, and normalize the result to obtain the corresponding coordinates P_LT, P_RT, P_RB, P_LB, in the new image l_cur, that is, the four vertices of quadrilateral ABCD.” The quadrilateral is a polygon, and the surrounding vertices’ positions are detected and determined as A, B, C, and D based on their values in a 2-Dimensional coordinate system since the outcome is a 2-Dimensional polygon. Determining the decided numbering of the vertices to identify which vertex each has specified abscissa and ordinate value as a first vertex, second vertex, third vertex, and fourth vertex is seen as equivalent to what is disclosed by Liang to the examiner.




calculating a posture transformation of the next frame and the target picture according to the set of tracking points; and filtering final posture transformation results with a Kalman filtering.  
See lines 19-21 on page 3 of the specification “(5.3) Extract the new image feature points Points_detect and the target image feature points Points_target that match the feature code F_detect of the new image with the feature code F_target of the target image, and calculate the mapping matrix H_DETECT FROM Points_target to Points_detect, where H_detect is a 3x3 matrix, and Points_detect and Points_target are a collection of points.” It is additionally noted that using a Kalman filter is well-established in the art for tracking a target. 

Regarding claim 5, Liang teaches the image processing method according to claim 1, wherein continuing to obtain the next frame, and determining the set of tracking points of the next frame based on the initial set of tracking points comprises: determining a set of tracking points of the next frame based on the initial set of tracking points with a pyramid optical flow algorithm.  See lines 23- 28 on page 2 of the specification (6.1) Take the feature points of the target tracking image as the starting point for tracking, the grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image. Pyramid optical flow algorithm is used for tracking to obtain the grayscale image of the new image. The corresponding tracking point in
(6.2) Use the aforementioned tracking point as the tracking starting point. The grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image, again using the pyramid optical flow algorithm to track the tracking end point” Additionally see claim 6. “The AR algorithm based on real-time tracking according to claim 1, characterized in that, in step (6), the following steps are included: (6.1) Taking the feature point of the target tracking image as the as the starting point of tracking, the gray of the target tracking image as the current frame image, the gray-scale image of the new image is used as the previous frame image, and the pyramid optical flow algorithm is used to track to obtain the corresponding tracking point in the gray-scale image of the new image, (6.2) Use the above-mentioned tracking point as the tracking start at the starting point, the gray image of the target tracking image is used as the previous frame image, and the gray image of the new image is used as the current frame image. The tracking end point is obtained by using the pyramid optical flow algorithm to track again.”

Regarding claim 6, Liang teaches the image processing method according to claim 5, wherein the set of tracking points of the next frame based on the initial set of tracking points is determined with the pyramid optical flow algorithm, 

the method further comprises: performing a back tracking with the pyramid optical flow algorithm to obtain a set of tracking points of the reference frame; See lines 40- 44 on page 3 of the specification “(6.1) Take the point in Pi in the target tracking image Points_pre as the tracking starting point, n=num(Points_pre), the grayscale image I_pre of the target tracking image as the previous frame image, and the grayscale image I_cur of the new image as the current frame image, using a pyramid optical flow algorithm to track and obtain the corresponding tracking point QI in I_cur
(6.2) Take the above-mentioned tracking point QI as the starting point for tracking I_cur as the previous frame image, and I_pre as the current frame image, again using the pyramid optical flow algorithm to track and obtain the tracking end point Pi_reverse.”

determining a pixel distance between the set of matching points of the reference frame and the set of tracking points of the reference frame obtained by performing the back tracking with the pyramid optical flow algorithm; See line 45 on page 3 of the specification “(6.3) Calculate the forward and backward tracking error Errori=distance(Pi, Pi_reverse), where distance() is the Euclidean distance function”. A step of calculating both the forward and backward tracking error of the pyramid optical flow algorithm is included. 

and when the pixel distance between one or more tracking points in the set of tracking points of the reference frame obtained by performing the back tracking with the pyramid optical flow algorithm and tracking points in the set of matching points of the reference frame is greater than a second preset threshold, deleting the tracking points in the set of tracking points of the next frame which correspond to the one or more tracking points from the set of tracking points.  
See lines 46-48 on page 3 of the specification “(6.4) Use the error threshold to limit the tracking error, reset the target tracking image tracking point Points_pre={Pi, Errori<distanceThreshold}, calculate the new image tracking point Points_cur=(Qi, Errori<distanceThreshold) where distanceThreshold is the error threshold and the range is (0,1), the present invention takes 0.5”
The distancethreshold in Liang is seen as an equivalent of the second threshold in the applicant’s disclosure. Additionally “reset the target tracking image tracking point” is seen as an equivalent to “deleting the tracking points in the set of tracking points of the next frame which correspond to the one or more tracking points from the set of tracking points.”  

Regarding claim 10,  Liang teaches the image processing method according to claim 2, wherein determining supplementary tracking points and adding the supplementary tracking points to the set of tracking points further comprises: 

when the target picture is stationary with respect to a background, supplementing the set of tracking points with the supplementary tracking points outside the polygon.  
See lines 50 to 53” (8) Added tracking points. 
If num(Points_cur)<max_tracking_num, perform additional tracking points, otherwise continue:
The principle of supplementing tracking points is to distribute the supplementary points as far as possible around A_cur, B_cur, C_cur, and D_cur and inside the quadrilateral formed by them.”

Regarding claim 11, Liang teaches the image processing method according to claim 1, wherein before tracking of the target picture is performed, the method further comprises: 

performing a picture recognition on the current frame to determine whether the current frame contains the target picture;  See lines 16-18 on page 3 of the specification “(5.1)Use the SURF algorithm to extract the feature code F_detect of the new image V.
(5.2)Match the feature code F_detect with F_target. If the match is successful, it means that there is a target image in the scene, then continue, otherwise, skip step (5) and go to step (4).”

and after determining the supplementary tracking points and adding the supplementary tracking points to the set of tracking points, if the number of tracking points in a supplemented set of tracking points is still less than the first preset threshold, continuing to obtain an image frame for image recognition to determine whether the image frame contains the target picture.  
See page 2 of the specification, specifically lines 34-35 “Further, in step (8), if the number of new image feature points is less than the maximum number of tracking points, then supplement the tracking points”. Further step (8) highlights the method of adding the supplementary tracking points. The “maximum number of tracking points” of Liang can be seen as a first threshold. 
Additionally see line 28 on page 1 of the specification to line 5 on page 2 “The present invention provides an AR algorithm based on real-time tracking, which mainly includes the following steps:
(1)Set the target image;
(2)Calculate the feature code of the target image;
(3)Set the maximum number of tracking points;
(4)Get a new image;
 (5) Judge whether there is a target tracking point, if "Yes", continue; if "No", calculate the target tracking point;
 (6) Calculate new image tracking data;
(7)Calculate the mapping quadrilateral;
(8)Supplementary tracking point;
(9)Update target tracking image data;
(10)Synthesize images and display them on the screen; 
(11) Repeat steps (4) to (10) until the camera is turned off.”  The repetition of steps 4 to 10 mean that after the addition of supplementary tracking points a new image is retrieved. 
See lines 31-32 of page 2 in the specification : “Further, in step (7), if the tracking loss ratio is greater than the loss ratio threshold, the target tracking image tracking points are cleared, step (7) is skipped, and step (4) is entered;” An increase in a tracking loss ratio means the maximum number of tracking points has not been reached. Incidentally after step (4) step 5 searches for the target picture once again as in lines 16-18 on page 3 of the specification: “(5.1)Use the SURF algorithm to extract the feature code F_detect of the new image V. (5.2)Match the feature code F_detect with F_target. If the match is successful, it means that there is a target image in the scene, then continue, otherwise, skip step (5) and go to step (4).”

Regarding claim 12, Liang teaches the image processing method according to claim 2, wherein, before the tracking of the target picture is performed, the method further comprises: performing picture recognition on the current frame to determine whether the current frame contains the target picture; 
See lines 16-18 on page 3 of the specification “(5.1)Use the SURF algorithm to extract the feature code F_detect of the new image V.
(5.2)Match the feature code F_detect with F_target. If the match is successful, it means that there is a target image in the scene, then continue, otherwise, skip step (5) and go to step (4).”

and after determining supplementary tracking points and adding the supplementary tracking points to the set of tracking points, if the number of tracking points in the supplemented set of tracking points is still less than the first preset threshold, continuing to obtain an image frame for image recognition to determine whether the image frame contains the target picture.  
See page 2 of the specification, specifically lines 34-35 “Further, in step (8), if the number of new image feature points is less than the maximum number of tracking points, then supplement the tracking points”. Further step (8) highlights the method of adding the supplementary tracking points. The “maximum number of tracking points” of Liang can be seen as a first threshold. 
Additionally see line 28 on page 1 of the specification to line 5 on page 2 “The present invention provides an AR algorithm based on real-time tracking, which mainly includes the following steps:
(1)Set the target image;
(2)Calculate the feature code of the target image;
(3)Set the maximum number of tracking points;
(4)Get a new image;
 (5) Judge whether there is a target tracking point, if "Yes", continue; if "No", calculate the target tracking point;
 (6) Calculate new image tracking data;
(7)Calculate the mapping quadrilateral;
(8)Supplementary tracking point;
(9)Update target tracking image data;
(10)Synthesize images and display them on the screen;
(11) Repeat steps (4) to (10) until the camera is turned off.”  The repetition of steps 4 to 10 mean that after the addition of supplementary tracking points a new image is retrieved. 
See lines 31-32 of page 2 in the specification : “Further, in step (7), if the tracking loss ratio is greater than the loss ratio threshold, the target tracking image tracking points are cleared, step (7) is skipped, and step (4) is entered;” An increase in a tracking loss ratio means the maximum number of tracking points has not been reached. Incidentally after step (4) step 5 searches for the target picture once again as in lines 16-18 on page 3 of the specification: “(5.1)Use the SURF algorithm to extract the feature code F_detect of the new image V. (5.2)Match the feature code F_detect with F_target. If the match is successful, it means that there is a target image in the scene, then continue, otherwise, skip step (5) and go to step (4).”

Regarding claim 16, Liang teaches an image processing apparatus, comprising: a first tracking module configured to, when a current frame contains a target picture, take the current frame as a reference frame for tracking and take a set of matching points in the current frame which match the target picture as an initial set of tracking points to perform tracking of the target picture; a second tracking module configured to continue to obtain a next frame and determine a set of tracking points of the next frame based on the initial set of tracking points; See lines 23- 28 on page 2 of the specification.“(6.1) Take the feature points of the target tracking image as the starting point for tracking, the grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image. Pyramid optical flow algorithm is used for tracking to obtain the grayscale image of the new image. The corresponding tracking point in
(6.2) Use the aforementioned tracking point as the tracking starting point. The grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image, again using the pyramid optical flow algorithm to track the tracking end point” The current frame is seen as grayscale image of the target tracking image and the grayscale image of the new image is seen as the next frame. The target tracking image is equivalent to the target picture. The initial set of tracking points is viewed as feature points of the target tracking image in Liang.


 a determining module configured to determine whether a number of tracking points in the set of tracking points is less than a first preset threshold; and a supplementing module configured to, when the number of tracking points in the set of tracking points is less than the first preset threshold, determine supplementary tracking points and add the supplementary tracking points to the set of tracking points.  See page 2 of the specification, specifically lines 34-35 “Further, in step (8), if the number of new image feature points is less than the maximum number of tracking points, then supplement the tracking points” Further step (8) highlights the method of adding the supplementary tracking points. The “maximum number of tracking points” of Liang can be seen as a first threshold. The examiner notes that even when reading into the specification as per 35.USC.112(f), the addition of the modules into the claim is not considered limiting, as the specification only recites generic software and hardware combinations without any limitations. All of the named modules of claim 17 can be considered generic hardware and software to execute the method disclosed by Liang.

Regarding claim 17, Liang teaches an image processing apparatus, comprising: a processor; and a memory storing program instructions executable by the processor that, when executed, direct the processor is configured to: 
when a current frame contains a target picture, take the current frame as a reference frame for tracking and take a set of matching points in the current frame 
obtain a next frame and determine a set of tracking points of the next frame based on the initial set of tracking points; See lines 23- 28 on page 2 of the specification.“(6.1) Take the feature points of the target tracking image as the starting point for tracking, the grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image. Pyramid optical flow algorithm is used for tracking to obtain the grayscale image of the new image. The corresponding tracking point in
(6.2) Use the aforementioned tracking point as the tracking starting point. The grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image, again using the pyramid optical flow algorithm to track the tracking end point” The current frame is seen as grayscale image of the target tracking image and the grayscale image of the new image is seen as the next frame. The target tracking image is equivalent to the target picture. The initial set of tracking points is viewed as feature points of the target tracking image in Liang.

 determine whether a number of tracking points in the set of tracking points is less than a first preset threshold; 

and when the number of tracking points in the set of tracking points is less than the first preset threshold, determine supplementary tracking points and add the See page 2 of the specification, specifically lines 34-35 “Further, in step (8), if the number of new image feature points is less than the maximum number of tracking points, then supplement the tracking points” Further step (8) highlights the method of adding the supplementary tracking points. The “maximum number of tracking points” of Liang can be seen as a first threshold. The examiner notes that even when reading into the specification as per 35.USC.112(f), the addition of the modules into the claim is not considered limiting, as the specification only recites generic software and hardware combinations without any limitations. All of the named modules of claim 17 can be considered generic hardware and software to execute the method disclosed by Liang.

Regarding claim 18, Liang teaches the image processing apparatus according to claim 17, wherein determining the supplementary tracking points and adding the supplementary tracking points to the set of tracking points comprises: extracting the supplementary tracking points in the next frame; See lines 19-21 of page 2 of the specification“(5.3) Extract the new image feature points Points_detect and the target image feature points Points_target that match the feature code F_detect of the new image with the feature code F_target of the target image, and calculate the mapping matrix H_DETECT FROM Points_target to Points_detect, where H_detect is a 3x3 matrix, and Points_detect and Points_target are a collection of points”. The feature points of Liang are tracking points.


;See lines 56 on page 3 of the specification to 14 on page 4 of the specification. “The principle of supplementing tracking points is to distribute the supplementary points as far as possible around A_cur, B_cur, C_cur, and D_cur and inside the quadrilateral formed by them
a) Let the quadrilateral formed by A_cur, B_cur, C_cur, and D_cur be ABCD, the number of points that need to be added:
Adding_point_num=max_tracking_num-num(Points_cur),
The number of points added near the four vertices of ABCD is:
R(x)=Adding_point_num*Weight(x)/(ΣWeight(x)),Weight(x)=distance(x,P_center),
Where x represents points A, B, C, and D respectively; P_center is the center of gravity of all points in Points_cur.
b) Let PA_new be the supplementary point near point A, then PA_new = k1 *[image] + k2*image
The range of k1 and k2 is (0, 0.4). Randomly select the values of k1 and k2 within this range to generate new supplementary points until the number of supplementary points reaches R (A),
The same is true for the complementary points near points B, C, and D.
All supplementary tracking points form the set Points_new.
(9）Update target tracking image data: update the new image as the target tracking image, update the quad vertices of the new image as the target tracking image quad vertices, update the collection of the new image tracking point and the ∪Points_new.
（10）Synthesize the image, read the target tracking image data V_draw and use Opengl to draw it into the quadrilateral in the new image V to obtain the final composite image V_FINAL, and display it on the screen.”

determining positions of a plurality of vertices of the target picture in the next frame; determining the polygon surrounded by the plurality of vertices;
See lines 22-24 on page 3 of the specification: “(5.4) Multiply the mapping matrix H_detect by the homogeneous  (0, 0, 1) T, (l_width-1, l_height-1, 1 of the four vertices in the quadrilateral of the target image ) T, (0,0, l_height-1,1) T, and normalize the result to obtain the corresponding coordinates P_LT, P_RT, P_RB, P_LB, in the new image l_cur, that is, the four vertices of quadrilateral ABCD.” The quadrilateral is a polygon, and the surrounding vertices are ABCD.

 and determining the supplementary tracking points inside the polygon and adding the supplementary tracking points to the set of tracking points.  
See lines 50 to 53 on page 3 of the specification “(8) Added tracking points. If num(Points_cur)<max_tracking_num, perform additional tracking points, otherwise continue:
The principle of supplementing tracking points is to distribute the supplementary points as far as possible around A_cur, B_cur, C_cur, and D_cur and inside the quadrilateral formed by them.”

Regarding claim 19, Liang teaches the image processing apparatus according to claim 18, wherein determining the positions of the plurality of vertices of the target picture in the next frame comprises: 

determining the positions of four vertices of the target picture in the next frame; and determining the polygon surrounded by the plurality of vertices comprises, taking an upper left corner of the next frame as an origin, a lateral direction of the next frame as an x- axis, and a longitudinal direction of the next frame as a y-axis: determining two vertices with a smallest ordinate values among the four vertices; determining a vertex with a smaller abscissa value among the two vertices having the smallest ordinate values as a first vertex, and the vertex with a larger abscissa value among the two vertices having the smallest ordinate values as a second vertex; determining the two vertices with a largest ordinate values among the four  vertices; determining the vertex with the smaller abscissa value among the two vertices having the largest ordinate values as a third vertex, and the vertex with the larger abscissa value among the two vertices having the largest ordinate values as a fourth vertex; and determining a quadrilateral surrounded by the first vertex, the second vertex, the third vertex, and the fourth vertex.  
See lines 22-24 on page 3 of the specification: “(5.4) Multiply the mapping matrix H_detect by the homogeneous  (0, 0, 1) T, (l_width-1, l_height-1, 1 of the four vertices in the quadrilateral of the target image ) T, (0,0, l_height-1,1) T, and normalize the result to obtain the corresponding coordinates P_LT, P_RT, P_RB, P_LB, in the new image l_cur, that is, the four vertices of quadrilateral ABCD.” The quadrilateral is a polygon, and the surrounding vertices’ positions are detected and determined as A, B, C, and D based on their values in a 2-Dimensional coordinate system since the outcome is a 2-Dimensional polygon. Determining the decided numbering of the vertices to identify which vertex each has specified abscissa and ordinate value as a first vertex, second vertex, third vertex, and fourth vertex is seen as equivalent to what is disclosed by Liang to the examiner.

Regarding claim 20, Liang teaches the image processing apparatus according to claim 17, wherein the supplementary tracking points are added to the set of tracking points, the processor is further directed to: calculating a posture transformation of the next frame and the target picture according to the set of tracking points; and filtering final posture transformation results with a Kalman filtering. See lines 19-21 on page 3 of the specification “(5.3) Extract the new image feature points Points_detect and the target image feature points Points_target that match the feature code F_detect of the new image with the feature code F_target of the target image, and calculate the mapping matrix H_DETECT FROM Points_target to Points_detect, where H_detect is a 3x3 matrix, and Points_detect and Points_target are a collection of points.” It is additionally noted that using a Kalman filter is well-established in the art for tracking a target. 
Allowable Subject Matter
7.       Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                           Remarks
The following are the arguments presented by the Applicant.             
            a.  Applicants note that none of the pending claims recite “means” or “step for” elements. As such, no presumption of claim interpretation under 35 U.S.C. § 112(f) applies to the pending claims as outlined in MPEP § 2181. Even assuming, arguendo, that one or more claim elements invoke an interpretation under 35 U.S.C. § 112(f), Applicants submit that various structures corresponding to those elements are described throughout the Specification and illustrated throughout the Drawings, both at the paragraphs and figures identified in the Office Action at page 5 and at other paragraphs of the Specification and other figures of the Drawings.           
            Examiner disagree with Applicant’s argument that that none of the pending claims recite “means” or “step for” elements. As such, no presumption of claim interpretation under 35 U.S.C. § 112(f) applies to the pending claims as outlined in MPEP § 2181.  As it was articulated in the previous office action and also discussed in above paragraph 4, this application includes claim 16, which include limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) 
           b.   Applicants submit that Liang does not show or suggest “determining whether a number of tracking points in the set of tracking points is less than a first preset threshold; and when the number of tracking points in the set of tracking points is less than the first preset threshold, determining supplementary tracking points and adding the supplementary tracking points to the set of tracking points,” as recited in claim 1.
                   The Examiner respectfully disagree with the Applicants interpretation of reference to Liang. Liang on page 2 of the specification (6.1), lines 23-28 states Take the feature points of the target tracking image as the starting point for tracking, the grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image. Pyramid optical flow algorithm is used for tracking to obtain the grayscale image of the new image. The corresponding tracking point in (6.2) Use the aforementioned tracking point as the tracking starting point. The grayscale image of the target tracking image as the previous frame image, and the grayscale image of the new image as the current frame image, again using the pyramid optical flow algorithm to track the tracking end point” The current frame is seen as grayscale image of the target tracking image and the grayscale image of the new image is seen as the next frame. The target tracking image is equivalent to the target picture. The initial set of tracking points is viewed as feature points of the target tracking image in Liang.  This corresponds to when a current frame contains a target picture, taking the current frame as a reference frame for tracking and taking a set of matching points in the current frame which match the target picture as an initial set of tracking points to perform tracking of the target picture continuing to obtain a next frame and determining a set of tracking points of the next frame based on the initial set of tracking points Furthermore Liang states on page 2 of the specification, specifically lines 34-35 “Further, in step (8), if the number of new image feature points is less than the maximum number of tracking points, then supplement the tracking points” Further step (8) highlights the method of adding the supplementary tracking points. The “maximum number of tracking points” of Liang can be seen as a first threshold.  This corresponds to determining whether a number of tracking points in the set of tracking points is less than a first preset threshold; and when the number of tracking points in the set of tracking points is less than the first preset threshold, determining supplementary tracking points and adding the supplementary tracking points to the set of tracking points,” as recited in claim 1.


                                      Conclusion
9.       THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                  Communication
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT SHERALI whose telephone number is (571) 272-7398.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        

September 7, 2021